COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GENERAL ROOFING SERVICES,


                            Appellant,

v.

R.H.S.C. EL PASO, INC., d/b/a CENTER
FOR OUTPATIENT REHABILITATION
& EVALUATION, a/k/a/ RIO VISTA
REHABILITATION CENTER, a/k/a RIO
VISTA REHAB,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00233-CV

Appeal from the

County Court at Law Number Three

of El Paso County, Texas

(TC#2007-4089)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination as to whether the appeal
should be dismissed for want of prosecution.  On July 7, 2008, Appellant, General Roofing Services,
filed its notice of appeal.  By correspondence of the same date, the Clerk of the Court informed
General Roofing Services that it had not tendered the filing fee.  Appellant was warned that failure
to tender such payment within twenty days may result in dismissal.  Alternatively, the Clerk
requested that General Roofing Services inform the Court within twenty days if it was excused from
paying the cost of the filing fee.  General Roofing Services has made no payment and no response
to this Court's request.  Therefore, pursuant to Texas Rules of Appellate Procedure 42.3(b) and (c),
we dismiss this appeal for want of prosecution, with prejudice.

						KENNETH R. CARR, Justice
October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.